KNOLL, J.,
concurring in part, dissenting in part.
hi concur with the majority in finding the Court of Appeal erred in granting the exception of lack of subject matter jurisdiction, but I dissent from the remand on issues not properly raised on appeal by any party.1

. According to the appellate opinion, State Farm and Harp appealed, raising the following assignments of error:
[1] The city court exceeded its jurisdictional limit by splitting the cause of action of Audrey Thompson for general and special damages when awarding her its full jurisdictional limit for her general damage claim and then awarding her husband the balance of another jurisdictional limit of her special damage claims for lost wages and medical expenses.
[2] The city court erred in awarding Charles Thompson $20,000 for loss of consortium.
GEICO alsq appealed, asserting the city court "erred in failing to dismiss the plaintiffs’ claims against GEICO with prejudice after trial on the merits.”